DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claim 9 recites the limitation "the product transportation component" in line 15. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stucki (US 5,042,686).
Regarding Claim 1, Stucki discloses a product dispenser (fig.1) comprising: a lower housing (lower portion of fig.1); an upper housing (upper portion of fig.1) having a circular shape (fig.1) and disposed above the lower housings (fig.1); a delivery portal (2) disposed on the upper housing; and a product delivery system (14) disposed in the lower housing and the upper housing (fig.2), wherein the product delivery system (14 allows 8 to move up and down) is configured to transport a product from
 the lower housing to the delivery portal (2), wherein the delivery portal (2) is configured to allow a user to receive the product after the product delivery system (14) has transported the product from the lower housing to the delivery portal (2).
Regarding Claim 5, Stucki discloses a plurality of products (8), wherein the plurality of products (8) are disposed in circular pattern inside of the lower housing (figs.1-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Stucki (US 5,042,686) in view of Bruck et al. (US 2012/0029690).
Stucki does not disclose wherein a portion of the upper housing comprises a transparent material.
Bruck discloses wherein a portion of the upper housing (12) comprises a transparent material (para.0024). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Stucki with wherein a portion of the upper housing comprises a transparent material in order to enable the customer to view the contents being dispensed from the dispenser, which would enhance the customer experience.
Regarding Claim 4, Stucki a plurality of horizontally oriented display shelves (figs.2-7) disposed in the upper housing (fig.2), wherein each of the display shelves is configured to hold the product (8; fig.7).
Stucki does not disclose such that the product in the display shelf is visible from the exterior of the product dispenser.
Bruck discloses such that the product is visible from the exterior of the product dispenser (para.0024; fig.1). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Stucki with such that the product in the display shelf is visible from the exterior of the product dispenser in order to enable the customer to view the contents being dispensed from the dispenser, which would enhance the customer experience.
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Stucki (US 5,042,686)
Regarding Claim 8, Stucki discloses wherein the housing comprises a loading door that is configured to allow access to the product from the exterior of the housing (C5:L35-40). 
Although Stucki does not explicitly disclose a loading door on the lower housing, it would have been very obvious to one of ordinary skill in the art to provide the loading door on the lower housing . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10,867,463. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially the same invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651